Exhibit 10.14

AMENDMENT NO. 1 TO LINE OF CREDIT

          AMENDMENT NO. 1 (this “Amendment”) dated as of February 23, 2009 to
REVOLVING LINE OF CREDIT (as amended, modified or supplemented prior to the date
hereof, the “Line of Credit”) dated as of August 27, 2008, among ENVERSA
COMPANIES LLC (the “Borrower”) and INTERNET UNIVERSITY, INC. (the “Lender”). All
capitalized terms used but not defined herein shall have the same meanings
herein as in the Line of Credit.

          WHEREAS, the parties to the Line of Credit desire to amend the Line of
Credit in order to, among other things, extend the maturity date of the Line of
Credit and provide a schedule for payments thereunder all on the terms and
subject to the conditions set forth herein.

          NOW, THEREFORE, in consideration of the premises and mutual covenants
and obligations hereinafter set forth and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower,
Cornerworld Corporation (the “Parent”) and the Lender, intending to be legally
bound, hereby agree as follows:

          1. Amendments.

 

 

 

 

 

a.

Maturity Date. The parties hereto agree that the second to last sentence of the
second paragraph of the Line of Credit is hereby amended and restated in its
entirety as follows:

 

 

 

 

 

 

“All principal hereof, together with all accrued and unpaid interest thereon,
shall be due and payable on demand or, if not sooner demanded, on February 22,
2010.”

 

 

 

 

 

b.

Payments. The parties hereto agree that the following language shall be added as
an additional paragraph to the Line of Credit as follows:

 

 

 

 

 

 

“Payments shall be made in accordance with Schedule A hereto. If any amount
becomes due and payable hereunder on a Saturday, Sunday or public or other
banking holiday under the law of the State of New York, with respect to such
amount the payment date shall be extended to the next succeeding business day,
and interest shall be payable thereon at the rate herein specified during such
extension.”

 

 

 

 

c.

Schedule A. The parties hereto agree that the following Schedule A shall be
added to the Line of Credit as follows:

Schedule A

 

 

 

 

 

 

Scheduled Payment Date

 

 

Amount

 

 

 

 

 

 

 

April 1, 2009

 

$

15,000

 

May 1, 2009

 

$

15,000

 

June 1, 2009

 

$

15,000

 

July 1, 2009

 

$

15,000

 

1

--------------------------------------------------------------------------------



 

 

 

 

 

 

August 1, 2009

 

$

15,000

 

September 1, 2009

 

$

15,000

 

October 1, 2009

 

$

15,000

 

November 1, 2009

 

$

30,000

 

December 1, 2009

 

$

30,000

 

January 1, 2010

 

$

30,000

 

February 1, 2010

 

$

30,000

 

February 22, 2010

all outstanding principal amounts

         2. Effectiveness. This Amendment shall be effective (the “Effective
Date”) upon the occurrence of both of the following:

 

 

 

 

a. delivery to the Lender of signature pages to this Amendment signed on behalf
of the Borrower and

 

 

 

b. the issuance of 3,000,000 shares of common stock, par value $0.001 per share,
of the Parent to the Lender (the “Shares”).

          3. Balance. Within 10 days of the Effective Date, the outstanding
amount of the Line of Credit shall not exceed $400,000. In the event that the
outstanding amount of the Line of Credit shall exceed such amount at that time,
the Borrower shall pay to the Lender the excess amount necessary by the end of
the 10th day after the Effective Date.

          4. Legend. The Shares will bear a legend substantially in the form
presented below:

 

 

 

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THIS
SECURITY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO
SUCH SECURITY UNDER THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE
SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

          5. No Waiver. Nothing contained herein shall be deemed to constitute a
waiver of compliance with any term or condition contained in the Line of Credit
or any of the other loan documents or constitutes a course of conduct or dealing
among the parties. Except as amended hereby, the Line of Credit and other loan
documents remain unmodified and in full force and effect. All references in the
loan documents to the Line of Credit shall be deemed to be references to the
Line of Credit as amended hereby.

2

--------------------------------------------------------------------------------



          6. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment and any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.

          7. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Lender and their successors and
assigns.

          8. Further Assurance. The Borrower hereby agrees from time to time, as
and when requested by the Lender, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as the Agent may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment and the Line of Credit.

          9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
TEXAS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

          10. Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

[rest of page intentionally left blank; signature page follows]

3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

 

 

 

BORROWER:

 

 

 

 

ENVERSA COMPANIES LLC

 

 

 

By:

/s/ Scott Beck

 

 

Name: Scott Beck

 

 

Title: Chief Executive Officer and President

 

 

 

 

PARENT:

 

 

 

CORNERWORLD CORPORATION

 

 

 

By:

/s/ Scott Beck

 

 

Name: Scott Beck

 

 

Title: Chairman and Chief Executive Officer

 

 

 

LENDER:

 

 

 

INTERNET UNIVERSITY, INC.

 

 

 

By:

/s/ Marc Blumberg

 

 

Name: Marc Blumberg

 

 

Title: Senior Vice President

[Signature page to Amendment No. 1 to Line of Credit]

--------------------------------------------------------------------------------